Citation Nr: 1714681	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for verruca on the right side of the face (also claimed as a skin condition).

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial increased rating for an anxiety disorder, not otherwise specified, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to July 1968.  He was awarded a Bronze Star for meritorious service in-country during the Vietnam War.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 1987 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

At the outset, the Board is broadening the Veteran's claim for an increased rating for an anxiety disorder, not otherwise specified to an increased rating for an acquired psychiatric disorder, to include an anxiety disorder and PTSD.  In pursuing his claim, the Veteran has faced competing diagnoses of PTSD and an anxiety disorder.  In view of this information, it is appropriate to broaden his claim to address two overlapping issues.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of an increased rating for an anxiety disorder, entitlement to service connection for PTSD and entitlement to service connection for verruca, right side of the face (claimed as a skin condition) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred in active duty service.

2.  The Veteran's low back disability was incurred in active duty service.

3.  The Veteran's bilateral hearing loss was incurred in active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.     38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014);    38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014);             38 C.F.R. § 3.303 (a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's tinnitus was incurred in active military service.

At the outset, VA concedes noise exposure in service.  The Veteran operated heavy artillery in combat, which generated significant acoustic trauma.  The Veteran also states that he currently suffers from tinnitus.  The Veteran is competent to report that he presently suffers from tinnitus, and he is competent to report its onset.  

While the Veteran's service treatment records are silent as to complaints of tinnitus, he testified in his hearing that he started to experience ringing in his ears primarily after his gun ran over a landmine causing an explosion.  In an August 2010 VA examination, he stated that he has had tinnitus for as long as he could recall.  He admitted to not reporting it during his separation examination.  

Resolving doubt in favor of the Veteran, the Board concludes that the Veteran's tinnitus was incurred in service.  Service connection is warranted.

B.  Back Disability

The Veteran contends that he is entitled to service connection for a low back disability.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's low back disability was incurred in active military service.

The Veteran currently suffers from degenerative joint disease of the lumbar spine.  The Veteran reports two specific injuries that he believes caused his current disability.  The first occurred in August 1967 when the Veteran fell while carrying a projectile, and landed approximately five feet down an embankment onto a wooden pallet.  The second occurred in February 1968 when the heavy artillery gun he was riding ran over a landmine and exploded, sending him and the heavy artillery into a ravine approximately 40 to 60 feet below.  The Veteran reports that he has experienced pain in his lower back since the initial injuries, though he did not seek regular treatment while in service.  The Veteran's VA medical records after service note frequent complaints of back pain as early as 2002.  The Veteran also reported that, upon separation, he was informed that there were no VA benefits available to him.

In June 2010, a private chiropractic physician concluded that the Veteran's lower back pain was more likely than not due to his in service injuries.  The chiropractor stated that the Veteran had been a patient of his since 2007.  After years of treatment, as well as review of the Veteran's military records, the chiropractor was able to determine that the Veteran's current lower back disability was more likely than not due to those injuries sustained in service.

In September 2010, a VA examination assessed the Veteran's current low back disability.  The examiner reviewed the service medical records, but not any private medical records.  The examiner discussed the Veteran's history of injuries in service, and noted reports of flare-ups and functional limitation due to pain.  At the time, the Veteran reported that he was unable to walk more than a few yards due to pain, and used both a cane and a brace to do so.  The examiner concluded that the lower back pain was less likely as not caused by or a result of an in service injury due to the limited reports of treatment in service, as well as VA medical records only documenting back pain as early as 2005.

In June 2013, a second private physician treating the Veteran since October 2009 submitted another statement corroborating the first private chiropractor's conclusions.  After years of treating the Veteran, as well as reviewing his military records and a letter from the Battalion Executive Officer's letter substantiating his injury, the physician concluded that it was more likely than not that the Veteran's back disability was due to an injury sustained during his active military service.

The Veteran also submitted two buddy statements from his daughter and nephew, both attesting to his continued back pain since service.  His daughter remembers her father suffering from low back pain since she was a child, and stated that he did not know he was eligible for VA benefits for a number of years.  The Veteran's nephew confirmed the continuity of his symptomatology through his own childhood.  The Veteran's family members are competent to testify to symptoms of pain that are observable in the Veteran, and they are credible witnesses to his continued condition over time. 

Resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's current low back disability was a result of injuries incurred in service.  The Board places more probative weight on the two private doctors who spent years treating the patient and fully reviewed his military record, as well as the family statements that support a continuity of symptomatology since active duty.  While the VA examiner reviewed the military record, he neglected to review private records, nor did he fully consider the Veteran's lay statements.  As such, the nexus element is satisfied, and service connection is warranted.
C.  Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's bilateral hearing loss was incurred in active military service.

On the authorized audiological evaluation for the Veteran's induction examination in December 1965, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
15
LEFT
10
15
10
15
15

Speech audiometry results were unclear in the record.

On a second authorized audiological evaluation in October 1966 related to the Veteran's induction into service, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not reported
0
0
Not reported
0
LEFT
Not reported
0
0
Not reported
0

Speech audiometry results were not provided.

The Veteran operated heavy artillery in service without hearing protection.  He reported that when the gun went off, the explosion and concussion from it would jar the very ground you stood on.  He attested to his ears bleeding as a result of firing the gun.  He also ran over a landmine while operating the gun, causing an explosion that sent him into a ravine 40 to 60 feet below.  The Veteran has indicated that his seat was directly over where the landmine exploded.

On the authorized audiological evaluation in July 1968 for the Veteran's separation examination, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-10
Not reported
0
LEFT
15
5
-10
Not reported
-10

Speech audiometry results were not provided.

On the authorized audiological evaluation in the August 2010 VA examination, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
55
LEFT
25
25
30
40
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 dB or greater; or when the auditory thresholds for at least three of those frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In April 2010, a private physician who had been treating the Veteran for several months, concluded that his bilateral hearing loss was more likely than not due to noise exposure during military service.  The physician reviewed his military record, and stated that his hearing loss was very consistent with noise induced hearing loss from service, particularly noting the Veteran's time operating heavy artillery.

In August 2010, a VA examiner concluded that the Veteran's bilateral hearing loss was less likely than not due to his in service noise exposure.  While noting a 10db shift in one ear from enlistment to separation exams, she relied on the time between separation and the current examination. It is not clear if the examiner took into consideration the Veteran's lay statements or private physician's opinion.

The Veteran has a current disability of bilateral sensorineural hearing loss.  Acoustic trauma in service is conceded.  The Board notes that two conflicting opinions regarding the Veteran's bilateral hearing loss are of record.  Additionally, the Board finds the positive shift in hearing acuity between the two induction examinations and the separation examination counter to common sense.  Due to the excessive noise exposure associated with operating the heavy artillery, as well as the corroborated accounts of the Veteran's incident with the landmine, it is unreasonable to believe that his hearing loss improved by the end of service.  As such, the Board considers the separation audiological examination of limited reliability and reduced probative value.  The Board places more probative weight on the private physician's opinion as well as lay statements regarding onset and noise exposure.  Resolving all doubt in favor of the Veteran, the Board concludes that his bilateral hearing loss was incurred in service.  As such, service connection is warranted. 







	(CONTINUED ON NEXT PAGE)
ORDER

1.  Entitlement to service connection for tinnitus is granted.

2.  Entitlement to service connection for residuals of a back injury is granted.

3.  Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is entitled to a new examination with respect to his claim for entitlement to service connection for verruca on the right side of the face (also claimed as a skin condition).  The Veteran's medical records show at least one present skin disability with conflicting diagnoses.  His service treatment records reflect multiple treatments for verruca on the right side of his face.  However, the VA examination afforded to the Veteran for his skin disabilities focused on his lower extremities, and not his face.  The Veteran also has a history of rash on his torso and arms as shown in his medical records.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the Veteran has two conflicting diagnoses with respect to his claimed PTSD, which warrants a new examination under the broadened claim for service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.  The Veteran has a history of intrusive recollections, nightmares and flashbacks of combat traumas, avoidant behaviors, insomnia, irritability, feeling estranged and isolated from others, anhedonia and a sense of foreshortened future.  Due to the conflicting medical and lay evidence, a new examination is necessary to assess the nature and severity of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all outstanding, relevant medical and/or treatment records.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  The RO should develop and verify the Veteran's alleged stressor events, to include: engaging in combat with the enemy; taking fire; surviving a mine explosion while operating heavy artillery; assisting injured civilians, including children; and witnessing casualties.  The RO should consult with the Veteran to obtain outstanding relevant information, if necessary.  Thereafter, the RO should contact the Joint Services Records Research Center (JSRRC) or other relevant agencies in order to verify the stressors. 

3.  After the above development is complete, schedule a new VA examination to determine the current nature, severity, and etiology of the Veteran's verruca of the right side of his face, claimed as a skin condition, and acquired psychiatric disorder, to include PTSD and an anxiety disorder.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology, as well as the in-service injuries and stressors.  The examiner should identify any and all skin disorders and acquired psychiatric disorders not already service connected.  The examiner should use the DSM-5 for the psychological examination.  The examiner should advance an opinion as to the following:

(a) Is it as least as likely as not (i.e. a probability of 50 percent or more) that any acquired psychiatric disorder, other than those for which service connection has already been established, was caused by active service.

(b) Is it as least as likely as not (i.e. a probability of 50 percent or more) that any diagnosed skin disorders other than those already service connected were incurred in or caused by active service, or were caused by or aggravated by a service connected disability.

Specifically, the examiner should answer whether or not the Veteran has a diagnosis of PTSD based on a fear of hostile action/terrorist activity or any of the identified stressor events.  If PTSD is not diagnosed, indicate clearly what criteria for such diagnosis are found lacking.  In so doing, reconcile the current findings with the diagnoses of PTSD and an anxiety disorder found in his claims file.  The examiner should also assess the severity of any diagnosed acquired psychiatric disorders.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a colon disability, to include colon cancer.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


